         Case 1:09-cr-00157-JMF Document 159 Filed 06/26/20 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       June 25, 2020
                                               Application GRANTED. The motion schedule set forth
BY ECF                                         within is hereby ADOPTED. The Clerk of Court is
                                               directed to terminate Doc. #158. SO ORDERED.
Hon. Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007                                          June 26, 2020
                                               Re:     United States v. Hector Dominguez-Gabriel,
                                                       09 Cr. 157 (JMF)


Dear Judge Furman:

        On or about June 17, 2020, the defendant Hector Dominguez-Gabriel filed a pro se motion
for reconsideration of the Court’s denial of his request for compassionate release pursuant to 18
U.S.C. § 3582(c) on the grounds the Dominguez-Gabriel has not yet exhausted his administrative
remedies, as required by 18 U.S.C. § 3582(c)(1) (the “Motion for Reconsideration” or “Mot.”).
Dominguez-Gabriel urges the Court to reconsider this denial and waive the exhaustion
requirement, and asserts that he cannot exhaust his administrative remedies because the COVID-
19-related precautions that CI North Lake, where Dominguez-Gabriel is current housed, has put
into effect prevent him from doing so. On or about June 18, 2020, the Court directed the
Government to “address in detail the conditions of Defendant’s confinement and whether and to what
extent he has the ability to exhaust his administrative remedies,” and appointed Steven Brill, Esq., to
represent Dominguez-Gabriel. On or about June 24, in response to Mr. Brill’s request to augment
Dominguez-Gabriel’s motion, the Court ordered the parties to propose a briefing schedule. The
Government writes to address both orders.

I. Dominguez-Gabriel’s Ability to Exhaust His Administrative Remedies

        In the Motion for Reconsideration, Dominguez-Gabriel asserts that he cannot file a request
for compassionate release because, in light of the COVID-19 prevention measures that have been
put into effect at Bureau of Prisons (“BOP”) facilities, inmates are unable to access medical records
and other documents that are necessary for those requests, are confined to their cells for a
significant portion of the day, have difficulty meeting with counselors and other facility personnel
who can assist with and receive requests, and are unable to access the law library or commissary.
(Mot. 3-4). I have been in contact with a BOP attorney who has confirmed that, as of May 7, 2020,
the law library at CI North Lake is available to inmates by appointment via a request to staff. I
have not yet been able to obtain additional information regarding the conditions of Dominguez-
         Case 1:09-cr-00157-JMF Document 159 Filed 06/26/20 Page 2 of 3
                                                                                              Page 2


Gabriel’s confinement at CI North Lake, including whether he is able to gain access to his medical
records 1 or to meet with his counselor.

        Additionally, Mr. Brill has directed my attention to the fact the CI North Lake is a privately-
run facility and therefore may not be in a position to evaluate Dominguez-Gabriel for
compassionate release. Were this the case, the Government would agree that Dominguez-Gabriel
has effectively exhausted his administrative remedies. See United States v. Hernandez, 18 Cr. 834
(PAE), 2020 WL 1684062, at *2 (S.D.N.Y. Apr. 2, 2020) (in light of the fact that BOP was
“structurally incapable of assessing [defendant’s] circumstances . . . because [he] is in the custody
of the United States Marshals at a private facility—not in the custody of the BOP,” defendant,
Government, and the Court agreed that the defendant had “exhausted his remedies within the BOP
with respect to compassionate release”); United States v. Daly, 16 Cr. 281 (PGG) (S.D.N.Y), Dkt.
861 (Government letter noting that “the defendant cannot exhaust remedies within the Bureau of
Prisons because the defendant is currently in the custody of the United States Marshals Service at
a private prison”). However, my understanding is that, unlike the facility at issue in the Hernandez
and Daly cases, some private facilities are accepting and reviewing inmates’ requests for
compassionate release so that the Bureau of Prisons (“BOP”) can evaluate the requests and make
a determination. I have contacted a BOP attorney to determine whether CI North Lake is accepting
and reviewing compassionate release requests, but have not yet received an answer.

       The Government therefore requests an additional week, until July 2, 2020, to provide the
Court with information regarding Dominguez-Gabriel’s ability to exhaust his administrative
remedies under Section 3582(c)(1).

II. The Parties’ Proposed Schedule

       In light of the request above, the parties propose the following schedule, which is
contingent on the Government’s position regarding Dominguez-Gabriel’s ability to exhaust his
administrative remedies:

       July 2, 2020    Government’s response to defendant’s motion for reconsideration,
                       including information regarding the conditions of his confinement and
                       whether and to what extent he has the ability to exhaust his administrative
                       remedies

In the event that the Government does not agree that Dominguez-Gabriel has exhausted his
administrative remedies:

       July 10, 2020 Defendant’s reply to Government’s July 2 response




1
  On June 25, 2020, I provided Mr. Brill with a copy Dominguez-Gabriel’s medical records that I
received from CI North Lake.
         Case 1:09-cr-00157-JMF Document 159 Filed 06/26/20 Page 3 of 3
                                                                                        Page 3


In the event that the Government agrees that Dominguez-Gabriel has exhausted his
administrative remedies:

       July 27, 2020 Defendant’s submission of supplemented motion for compassionate release
                     pursuant to Section 3582(c);

       July 31, 202      Government’s response to supplemented motion for compassionate release.


                                              Very truly yours,

                                              AUDREY STRAUSS
                                              Acting United States Attorney


                                          by: _____________________________
                                              Benet J. Kearney
                                              Assistant United States Attorney
                                              (212) 637-2260

cc: Steven Brill, Esq.
